Citation Nr: 0619468	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  97-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 for bowel dysfunction and removal of the left testicle.

2.  Entitlement to a higher rate of special monthly 
compensation based on the need for a higher level of aid and 
attendance under 38 U.S.C.A. § 1114(o).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955, and from February 1960 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the 
veteran's claims of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 and entitlement to a higher rate of 
special monthly compensation.  He subsequently perfected 
timely appeals.

In October 1998, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board.  
A transcript of this hearing was prepared and associated with 
the claims folder.

In a decision issued in April 1999, the Board denied the 
veteran's claims of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for bowel dysfunction and removal of 
the left testicle.  In that decision, the Board also denied 
entitlement to a higher rate of special monthly compensation 
based on a higher level of aid and attendance under 38 
U.S.C.A. § 1114(o).  

The veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2001, the Court determined that a remand of this 
case was warranted, due to the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000). 

In October 2001 and June 2004, the Board remanded the case 
for additional development of the record.  


FINDINGS OF FACT

1.  The record establishes that the veteran does not suffer 
from bowel dysfunction.  His left testicle is in place.

2.  The veteran is in receipt of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(l) on account of loss of use 
of both feet and pursuant to U.S.C.A. § 1114(k) on account of 
loss of use of a creative organ.

3.  The appellant does not have paralysis of both lower 
extremities together with loss of anal and bladder sphincter 
control due to disability subject to compensation.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for bowel dysfunction and removal of the left testicle is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1997).

2.  A higher rate of special monthly compensation due to 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control is not warranted. 38 
U.S.C.A. §§ 1114(o), 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received long 
before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

VCAA letters dated in July 2004 and October 2004 instructed 
the veteran regarding the evidence necessary to his claim, 
and requested that he identify evidence supportive of the 
claim.  The letter apprised the veteran of the evidence of 
record and told the appellant which evidence VA was 
responsible for obtaining, and which evidence VA would make 
reasonable attempts to obtain.  The veteran's claim was 
subsequently readjudicated, and a supplemental statement of 
the case was issued.  Furthermore, potential evidentiary 
defects were identified during the veteran's hearing, and the 
veteran was invited to submit evidence, including 
confirmatory evidence of a conversation with a physician.  
See 38 C.F.R. § 3.103.  Thus, the notice provided was in 
compliance with Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, and VA examinations have been conducted.  The 
veteran has been afforded various hearings in this case.  He 
has not identified any additional evidence or information 
which could be obtained to substantiate the claims.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Factual Background

An undated VA hospitalization summary report appears to be 
related to the veteran's admission in December 1973.  The 
author stated that the veteran had complained of low back 
pain since the early 1960s and that the pain was responsive 
to bedrest and back brace.  He noted that the veteran 
underwent a triple arthrodesis of the ankles in 1972 and 
complained of increased aggravation of his low back pain 
intermittently since that time.  His physical examination on 
admission was unremarkable.  The neurological examination 
showed no significant back tenderness.  Sensory examination 
disclosed that the veteran claimed complete anesthesia below 
a level of approximately T7 to T8 and a partial hypesthesia 
below C5 bilaterally.  The veteran had intact proprioception 
faculties, however, the VA examiner noted that deep tendon 
reflexes were found to be 2+ and symmetrical except for 
bilaterally absent ankle jerks.  The admitting impression was 
questionable hysteric hypesthesia.

Following admission, routine hematologic studies, chest x-
ray, and EKG were all within normal limits.  The veteran's 
neurologic symptoms and deficits quickly cleared during 
hospitalization.  On December 30, the veteran suddenly spiked 
a fever and was found to have a very tender left testicle, as 
well as tenderness in the suprapubic area.   A surgical 
consultant suggested urinary tract infection with 
epididymitis.  This diagnosis was confirmed and the veteran 
was placed on antibiotic therapy.  He was then seen by the 
genitourinary system service for epididymitis and urinary 
tract infection.  He was transferred to the urology service 
for further treatment of his epididymitis.  At the time of 
his discharge from neurosurgical service, the veteran had no 
significant hypesthesia and although complaining 
intermittently of low back pain, his neurological problems 
were not significant at that time.  The diagnosis was acute 
epididymitis.

VA inpatient treatment reports reveal that on December 30, 
1973, the veteran had been complaining of abdominal pain 
since the morning.  Abdominal films were within normal 
limits.  Pus was noted to be oozing around the Foley 
catheter.  The provider stated that the veteran would be 
treated for urinary infection.  That same morning, a 
physician was called to see patient of neurosurgery "as a 
favor."  The veteran's fever was reported to be 102 degrees.  
The veteran complained of severe suprapubic pain and lower 
abdominal and flank pain radiating to both testicles and 
urethra.  He stated that it hurt for him to cough and when he 
voided.  On physical examination, there was tenderness of the  
lower abdomen and suprapubic area.   The testicles were 
exquisitely tender to touch.   The impression was urinary 
tract infection, epididymitis, and probably prostatitis.  
Later that day, it was noted that the pain was limited to the 
low abdominal suprapubic area, left greater than right, and 
to testicles, left greater than right.  The impression was 
urinary tract infection.

In a January 2, 1974, VA inpatient treatment report, the 
provider noted that the veteran had an indwelling Foley 
catheter and a urinary tract infection with acute left 
epididymoorchitis.  The VA examiner stated that the Foley 
catheter was changed on December 30th and was presently 
functioning well.  The impression was urinary tract 
infection, left epididymoorchitis, and urethritis.  The VA 
examiner noted to rule out neurogenic bladder.

In a copy of the above VA hospitalization summary report, 
handwritten notes were added.  The diagnosis of acute 
epididymitis was crossed out and handwritten was "1) 
neuropathy in both legs secondary . . . [illegible]" and "2) 
acute epididymitis after (3)." The (3) was drainage of 
infected [illegible] wounds on left leg medially." The 
handwritten date was January 14, 1974.

In a January 18, 1974, clinical record, the results of the 
left testicle biopsy revealed chronic orchitis, left, and 
aspermatogenesis with few or no spermatogenis cells.  The 
operation report, dated January 18, 1974, indicated that the 
operation was performed on January 16, 1974.  The provider 
noted that the veteran was seen because of urinary retention 
secondary to neurogenic bladder because of a cord lesion the 
veteran reported he sustained during war.  He examiner 
indicated that an indwelling catheter was placed on admission 
but after the veteran had developed acute orchiepididymitis.  
The veteran was treated with antibiotics, scrotal suspension, 
and ice, and did not recover as it should because the scrotum 
continued to be swelling with much pain for two weeks.  It 
was decided that the veteran's testicles would be explored.

A suprapubic cystostomy and exploration of the left testicle 
and a biopsy of the left testicle were conducted.  The 
provider stated that cystostomy was completed with no 
problems.  The veteran's left testicle was taken out of the 
scrotum. The provider indicated that the left testicle was 
found to have an inflamed reaction and that a biopsy was 
done.  The VA examiner stated that the left testicle was 
reinserted and the wound was closed.  The veteran was noted 
to have tolerated the procedure well and taken to the 
recovery room in good condition.

An addendum on a VA hospitalization summary report indicates 
that the veteran had been transferred to urology on January 
6, 1974, because of his left epididymitis and his bout of 
acute urinary retention.  The physician noted that the 
veteran was treated conservatively with antibiotics and 
bedrest and ice, but that he did not improve significantly.  
Therefore, on January 16, 1974, the veteran underwent a left 
vesicular exploration, biopsy of the left testicle, and 
suprapubic cystostomy.  He tolerated the procedure well. The 
biopsy returned as inflammatory tissue with no evidence of a 
tumor.  The testicle was left indwelling and a suprapubic 
cystostomy was done in order that they could remove the Foley 
catheter.  The veteran did fairly well after this, only 
having some clots and some bleeding which abated with 
catheter traction.  Postoperatively, the veteran did well.  
His suprapubic tube worked well without drainage in the 
suprapubic area.  His epididymitis abated, and thus the 
veteran was ready for discharged on February 1, 1974.  The 
summary notes that there was a placement problem, and the 
veteran was evaluated by both orthopedics and social service 
and finally placement was found in the extended care unit.  
The diagnoses were neurogenic bladder, urinary retention, 
prostatitis, and left epididymal orchitis.

The veteran was transferred to the extended care unit on 
February 27, 1974.  A hospitalization summary indicates that 
he had a suprapubic cystostomy and was confined to a 
wheelchair and was receiving corrective therapy.  He was also 
followed by genitourinary and orthopedics services.  The 
veteran continued to improve, attending physiotherapy for a 
good six months and was discharged with an orthopedic 
appointment in three months and a genitourinary system 
appointment in six months.  The author stated that the 
veteran would continue to receive corrective therapy and 
transportation as needed.

The veteran underwent a cystoscopy in March 1974.  The 
physician stated, "This is a 40-year[-]old white male with a 
neurogenic bladder who entered the hospital in acute urinary 
retention and back pain."  He noted that a urethral catheter 
was placed and that the veteran developed epididymitis which 
was subsequently explored and that a suprapubic cystostomy 
was placed at that time.  He stated that the veteran was 
being evaluated for obstructive uropathy.  

On VA examination in December 1993, the veteran provided 
vague details regarding his leg complaints.  He reported that 
he had served from 1958 to 1966, and that he lost the use of 
his legs secondary to injuries to the lower extremities in 
Vietnam.  He noted that after surgery he had lost his bowel 
function but that it had returned.  

In a July 1995 medical opinion, a VA physician noted that he 
had reviewed the 
hospital summary dated from December 1973 to February 1974 
from the Miami VA Medical Center.  He noted that while the 
veteran was hospitalized for neurological evaluation 
developed acute epididymitis and urinary retention, and that 
treatment included antibiotics and a subsequent vesicular 
exploration and testicular biopsy.  He noted that the 
exploration and biopsy were benign, and that a cystostomy was 
done to relieve the urinary retention.  He noted that in a 
letter to Sen. Nunn, dated June 8, 1994, the veteran claimed 
that he had the cystostomy for two years.  He pointed out 
that there were no records on file of when it was removed.  
He also noted that at a VA examination in December 1993, the 
veteran was wearing a catheter, and that it was assumed to be 
urethral, since the suprapubic cystostomy scar is described 
and noted to be healed.  He indicated that the suprapubic 
cystostomy was performed for acute urinary retention, which 
was acceptable procedure.  He noted that his review of the 
record did not indicate the site of obstruction to urinary 
emptying, and that later VA examinations noted a "neurogenic 
bladder" at that time, which may have been the indication of 
the procedure rather than the result of it.  He concluded 
that since the veteran had an undiagnosed neurologic 
disability affecting both lower extremities, it was much more 
likely, and probable, that the same process had caused his 
bladder difficulties.

The veteran had an RO hearing in May 1996.  He stated that he 
was hospitalized in December 1973, but not because of an 
acute swelling in his testicles.  He stated that he was 
admitted in order to undergo a triple arthrodesis.  He 
testified that he was prepped for surgery by shaving his legs 
from his abdomen to his toes.  He stated that someone came in 
and informed him that they were going to put a catheter in 
him.  He stated that he had never had any problems with his 
bladder before going in for this hospitalization.  He noted 
that the next morning, his bed was cranked up which put 
pressure on his abdomen and bladder, and that he blacked out 
because of the pain.  He stated that when he woke up, the 
doctor informed him that the catheter had been put in 
incorrectly, and that it had not been placed totally inside 
the bladder.  He stated that  it caused an infection, which 
caused him to run a fever.  He stated that the doctor told 
him that emergency surgery had been performed to relieve the 
swelling.  He noted that he had been told that his left 
testicle had been removed, though he could feel that both 
were there.  He stated that he was in the hospital for "a few 
months."  He indicated that he developed bowel incontinence.   
He stated that he did not remember signing a release for them 
to do the surgery that he underwent.  

As to his claim for a higher rate of special monthly 
compensation, the veteran testified that his wife had to help 
him in and out of the shower and would have to clean up the 
bed when he was incontinent of urine.  He noted that his wife 
had to make sure he takes his medication.  The veteran stated 
that he has bowel incontinence about three or four times per 
month.

The veteran was asked if he had been told by doctors that his 
bowel and bladder dysfunctions were all residuals of the 
operation he underwent at VA, he stated, "That's what they 
have said, . . . medically wise, it's too deep for me, and . 
. ."

The veteran noted that his special monthly compensation claim 
was based upon a favorable finding of his 38 U.S.C.A. § 1151 
claim. The veteran stated something about his records being 
lost, but his statements were unclear as to what he meant by 
his records being lost.

The veteran underwent a VA examination in June 1997. The 
examiner noted a history to include that the veteran 
sustained a gunshot wound to his leg in 1953 in Korea, was 
sent back stateside and stayed on active duty until 1965 
until leg swelling and numbness, and deep vein thrombosis 
complications forced him to retire.  The veteran reported 
that he went to Bethesda for a neurological workup and 
Orthopedics reconstructed his wounds.  He indicated that VA 
took over his care and he had partial bowel and bladder 
function at that time.  The veteran described the incident 
when he entered the hospital for triple arthrodesis.  He 
reported that due to infection, he had lost his left 
testicle.  On physical examination, the examiner indicated 
that there was no left testicle present.  The lower 
extremities revealed no reflexes, and the examiner stated 
that the veteran had no sensation from the waist down.  The 
examiner stated that the veteran's report remained consistent 
that he had an injury during hospitalization for arthrodesis.  
He concluded that unless adequate documentation could be 
found with regard to a level of neurological function before 
that period of time, it would be extremely difficult to 
provide an opinion which would be accurate and correct. 

The veteran underwent a VA examination for peripheral nerves 
in December 1997. The VA examiner reported the veteran's 
medical history both from the veteran and from reviewing the 
claims file. The veteran stated that he received an injury 
when to his right foot and ankle when an airway tank exploded 
in a depot.  The veteran reported no bowel incontinence 
except occasional accidents when he passed gas.  The examiner 
assessed paraparesis with a sensory level at about T12 and 
diminished reflexes in his legs.  He added that rectal tone 
was fairly good.  He concluded that his findings suggested 
neurological deficits referable to bilateral lumbosacral 
radiculopathy and/or clonus lesions consistent with a cauda 
equina syndrome which apparently is old.  

The veteran underwent a VA genitourinary examination in 
December 1997.  Upon physical examination, the examiner noted 
that the veteran was confined to a wheelchair.  There were 
well-healed left paramedian and suprapubic scars, as well as 
a dimple in the midline above the pubis, secondary to a 
previous suprapubic catheter site.  Examination of the 
genitalia revealed a condom catheter in place. The scrotum 
was intact with normal testes and epididymis bilaterally.  
There was no induration, tenderness, or absence of normal 
structures within the scrotum.  The examiner noted that there 
were frequent references throughout the patient's medical 
records as to him having had a left orchiectomy but pointed 
out that both testes were in place.  He summarized the 
veteran's 1973 to 1974 hospitalization and indicated that the 
left scrotum was explored.  

The veteran had a hearing before the undersigned Veterans Law 
Judge in October 1998.  He testified that in 1973, he was 
scheduled for bilateral triple arthrodesis.  He stated that 
he was admitted to the hospital for blood testing and chest 
x-rays, but that the admission records had been lost.  He 
stated that they shaved his body on both sides and inserted 
an IV and a catheter.  He noted that he had a problem with 
his groin area and stomach and complained about his stomach 
pains.  He stated that they gave him Tylenol and that he was 
sweating during the night.  He indicated that he continued to 
complain about the pain, but that the nurse informed him that 
he did not have a fever (without taking his temperature) and 
that she informed him that he had blood in his urine.  He 
testified that the next morning they cranked up his bed and 
that because he was in so much pain, he passed out.  He 
stated that he did not remember anything from then on, 
although he remembered hearing a muffled voice that said 
something about getting his temperature down to 103.  He 
indicated that he was in intensive care for two days 
recovering from emergency surgery.  The veteran noted that 
the doctor informed him that the person who inserted the 
catheter had blown up a bubble before it was in his bladder 
and that the blood had worked its way through from the 
bladder into the bag.  He stated that the doctor informed him 
that they went in and released pressure from his bladder and 
opened up his scrotum and "laid everything out of the scrotum 
onto the table."  He testified that the doctor said that they 
had dissected his testicle, which left nothing because it was 
so infected that they had to remove it.

The veteran further testified that he was hospitalized for 
six months because his wife could not take care of him.  He 
stated that he was having difficulty with his bowels.  When 
asked by the undersigned how the claimed bowel dysfunction 
was related to the bladder dysfunction, the veteran stated 
that he had spoken to a doctor who informed him of how it was 
related.  He related that the doctor was a well-renowned 
urologist, but that he promised the doctor that he would not 
use his name.  The undersigned asked the veteran if he could 
get that doctor to write a letter to that effect and that he 
would be willing to leave the claims file open to allow him 
to obtain such a statement.  The veteran stated that he had 
asked the doctor at a fishing tournament and implied that he 
did not want to ask the doctor for an opinion.  The veteran 
was asked if there were any other records that could be 
obtained.  The veteran stated that doctors he had spoken with 
had died and that a lot of his records were lost or missing.  
The veteran's representative stated that the fact that the 
veteran's neurogenic bladder had not been diagnosed prior to 
his hospitalization at VA was positive evidence of an 
association between the bladder dysfunction and VA 
hospitalization.

A VA examination was conducted in October 2004.  The 
veteran's history was reviewed.  The examiner noted that the 
veteran claimed to have spontaneous bowel incontinence with 
flatus, but that he normally could defecate on his own.  On 
physical examination, both testicles were intact, with normal 
size and consistency.  A scar was noted on the left testicle.  
Rectal examination revealed normal sphincter tone, no 
tenderness, and no prostatic masses or tenderness.  

Ultrasound of the testicles was performed in November 2004.  
The left testicle was homogeneous, with a small hydrocele.  
The ultrasound was otherwise unremarkable.  

Analysis

I.  Section 1151

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the Court 
of Veterans Appeals (the Court) invalidated 38 C.F.R. § 3.358 
(c)(3) (1990), one of the enabling regulations under 38 
U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351), on the grounds 
that that section of the regulation, which included an 
element of fault, did not properly implement the statute.  
The Court's decision was appealed to both the United States 
Court of Appeals for the Federal Circuit and the Supreme 
Court.  Both affirmed the decision.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd sub nom, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  Thereafter, the Secretary of VA sought an opinion 
from the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  On March 16, 1995, amended regulations 
were published deleting the fault or accident requirement of 
38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1998) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment. If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

In a precedent opinion dated December 31, 1997, the Acting 
General Counsel of VA concluded that the term "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (December 31, 1997).  The veteran's 
claims for compensation under 38 U.S.C.A. § 1151 were filed 
in January 1990 and thus, as stated above, will be considered 
under the law and regulation that do not require fault on 
behalf of VA.

Considering compensation under § 1151 differs from that of a 
claim for service connection in that the veteran is not 
alleging that the current disability was incurred or 
aggravated in service.  Rather, the veteran is alleging that 
he incurred a disability from VA hospitalization or medical 
or surgical treatment at a VA facility which caused or 
aggravated an injury.  Regardless of the difference, the 
veteran must show incurrence or aggravation of a disability 
from VA hospitalization or medical or surgical treatment at a 
VA facility and a medical nexus between the current 
disability and the VA hospitalization or medical or surgical 
treatment at a VA facility.  It must be noted that lay 
testimony can be submitted; however, the issue of whether VA 
hospitalization or medical or surgical treatment at a VA 
facility caused or aggravated an injury requires competent 
medical evidence of a nexus between the disability and the VA 
treatment.

Having carefully considered the evidence pertaining to this 
case, the Board concludes that compensation pursuant to 38 
U.S.C.A. § 1151 for bowel dysfunction is not warranted.  In 
this regard the Board notes that there must be evidence of a 
current disability in order to grant the benefits sought by 
the veteran.  The record demonstrates that there is no 
current bowel dysfunction.  Rather, the evidence establishes 
that the veteran has good rectal tone.  In December 1997 the 
veteran reported that he had no bowel incontinence except 
when he would occasionally have an accident when passing gas.  
Additionally, he stated in October 2004 that he had 
incontinence with flatus, but that normally he could defecate 
on his own.  This does not establish the existence of a 
current bowel dysfunction.  No medical professional has given 
a diagnosis of such.  The veteran is not a medical 
professional and he is not competent to establish a 
diagnosis.  In regard to his own assertions, such are 
unsupported and unreliable.  

Regarding what the veteran was allegedly told by a physician, 
the Board holds that the connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it is through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran's testimony as to 
the conversation is not competent or credible.  The Board 
also notes that the veteran was provided an opportunity to 
cure this defect and that he declined to do so.

As to the veteran's claim that his left testicle was removed, 
the June 1997 VA examiner did state that the veteran did not 
have a left testicle present.  However, the VA 
hospitalization summary reports from the hospitalization 
during which the veteran claims that his left testicle was 
removed reveal that his left testicle, although removed 
during exploration, was replaced.  Additionally, while the 
December 1997 VA examiner noted frequent references 
throughout the medical records regarding a  left orchiectomy, 
such did not occur and that both testes were in place.  
Physical examination in October 2004 also indicated that the 
veteran's testicles were intact, with normal size and 
consistency.  A testicular ultrasound in November 2004 
revealed a homogenous left testicle with a small hydrocele.  
The Board therefore concludes that the preponderance of the 
evidence is against a finding that the veteran's left 
testicle was removed.  The VA treatment reports from the 
veteran's hospitalization, made in proximity to the 
hospitalization outweigh the June 1997 VA examiner's finding 
that there was only one testicle.  Additionally, VA 
examinations in December 1997 and October specifically found 
that the veteran had both testicles present.  The Board notes 
that the veteran has pursued this claim even though he knows 
that the testicle is, in fact, in place.  Furtherance of this 
claim reflects that the veteran is unreliable in regard to 
his reporting of history and not credible in regard to all 
issues on appeal.  Thus, the Board determination is 
substantiated by the medical evidence of record.

II. Higher rate of special monthly compensation

The veteran is in receipt of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(k) and (l) (West 2002 & Supp. 
2005) on account of loss of use of a creative organ and loss 
of use of both feet.  Additional special monthly compensation 
is available where a veteran has paraplegia with loss of use 
of both legs and loss of anal and bladder sphincter control. 
38 U.S.C.A. § 1114(o) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.350(e)(2) (2005).

The veteran is service-connected for loss of use of both 
feet, postoperative residuals, bilateral pes planus with 
bilateral triple arthrodesis, bilateral pseudoarthrosis talo 
navicular area, left tibial nerve neurolysis, dysphesia left 
foot with tender scars and bilateral ischial weight bearing 
braces. He is also in receipt of compensation pursuant to 38 
U.S.C.A. § 1151 for bladder dysfunction and erectile 
dysfunction.  The veteran is not service-connected for 
paraplegia. Thus, the veteran's service-connected 
disabilities do not qualify for an increased amount of 
special monthly compensation under the criteria cited above 
and the preponderance of the evidence is against his claim.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for bowel dysfunction and removal of the left testicle is 
denied.

Entitlement to a higher rate of special monthly compensation 
based on the need for a higher level of aid and attendance 
under 38 U.S.C.A. § 1114(o) is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


